[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The defendant, Edna G. Mills, has attempted to set up special defenses to the suit on a note which, apparently, are grounded on the status of the defendant as an accommodation guarantor and the existence of a mortgage and other security securing the principal's debt. Quite simply, the court is, at present, unable to ascertain the exact nature of the special defenses as presently pled. In this circumstance, since the plaintiff may require the defendant to more specifically plead the special defenses, the court will deny the motion to strike without CT Page 9920 prejudice to the plaintiff seeking such clarification and reasserting its motion to strike.
McDONALD, J.